14-1972
     Financial Federal Credit Inc. v. Klug

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 19th day of March, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                RAYMOND J. LOHIER, JR.,
 8                              Circuit Judges,
 9                GARY L. SHARPE,
10                              District Judge.*
11       - - - - - - - - - - - - - - - - - - - -X
12       Financial Federal Credit Inc.,
13                Plaintiff-Appellant,
14
15                    -v.-                                               14-1972
16
17       Ramar Crane Services, LLC, Ramar Steel
18       Sales, Inc., Ramar Steel Erectors,
19       Inc.,
20                Defendants-Appellees.**
21       - - - - - - - - - - - - - - - - - - - -X


                *
                   Chief Judge Gary L. Sharpe, of the United States District
         Court for the Northern District of New York, sitting by
         designation.
                **
                   The Clerk of Court is respectfully directed to amend the
         official caption in this case to conform with the caption above.

                                                  1
 1   FOR APPELLANT:             JONATHAN D. DEILY (with Stacey
 2                              M. Metro & Mark D. Glastetter,
 3                              on the brief), Deily &
 4                              Glastetter, LLP, Albany, New
 5                              York.
 6
 7   FOR APPELLEES:             KEVIN S. COOMAN, McConville,
 8                              Considine, Cooman & Morin, P.C.,
 9                              Rochester, New York.
10
11        Appeal from a judgment of the United States District
12   Court for the Western District of New York (Larimer, J.).
13
14        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
15   AND DECREED that the judgment of the district court be
16   AFFIRMED.
17
18        Plaintiff Financial Federal Credit Inc. (“FFCI”)
19   appeals from the judgment of the United States District
20   Court for the Western District of New York (Larimer, J.),
21   granting summary judgment in favor of defendants Ramar Crane
22   Services, LLC, Ramar Steel Sales, Inc., and Ramar Steel
23   Erectors, Inc. (collectively, “Ramar”). We assume the
24   parties’ familiarity with the underlying facts, the
25   procedural history, and the issues presented for review.
26
27        We review a district court’s grant of summary judgment
28   de novo, construing all evidence in the manner most
29   favorable to the nonmoving party. See Janes v. Triborough
30   Bridge & Tunnel Auth., 774 F.3d 1052, 1054 (2d Cir. 2014).
31
32        1. The Liebherr crane: as the district court
33   concluded, Ramar qualifies as a buyer in the ordinary course
34   under section 1-201(9) of the New York Uniform Commercial
35   Code.1 Ramar purchased the Liebherr crane, in cash, from a
36   used crane dealer. The conditional “buy back” option (which


         1
              This is a diversity case. The parties disagree
     about whether Maryland or New York law should apply, but all
     agree with the district court’s conclusion that the relevant
     provisions of the Uniform Commercial Code are identical in
     both states. Because we agree that there is no relevant
     conflict between Maryland and New York, we apply the law of
     the forum state: New York. See Licci ex rel. Licci v.
     Lebanese Canadian Bank, SAL, 672 F.3d 155, 157 (2d Cir.
     2012).
                                  2
 1   was never exercised) and the contemplated “trade-in” of
 2   another crane (which never happened) are not enough to take
 3   this transaction out of the “ordinary course of business”
 4   under New York U.C.C. § 1-201(9). The district court
 5   correctly concluded that Ramar purchased the Liebherr crane
 6   free of any security interest from FFCI. See N.Y. U.C.C.
 7   § 9-320(a).
 8
 9        2. The Tadano crane: we agree with the district court
10   that FFCI never obtained a perfected security interest in
11   the Tadano, because Ramar neither completed the sale, nor
12   delivered the crane. See N.Y. U.C.C. §§ 2-106(1), 2-401.
13
14        For the foregoing reasons, and finding no merit in
15   FFCI’s other arguments, we hereby AFFIRM the judgment of the
16   district court.
17
18                              FOR THE COURT:
19                              CATHERINE O’HAGAN WOLFE, CLERK
20




                                  3